         Case 1:16-cv-10386-LTS Document 416 Filed 11/20/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


  ALEXANDER STYLLER, INTEGRATED
  COMMUNICATIONS & TECHNOLOGIES,
  INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
  YU, CAROLINE MARAFAO CHENG,
  PUSHUN CHENG, CHANGZHEN NI,
  JUNFANG YU, MEIXIANG CHENG,
  FANGSHOU YU, and CHANGHUA NI,

                                   Plaintiffs,

            vs.

  HEWLETT-PACKARD FINANCIAL
  SERVICES COMPANY, HEWLETT-
  PACKARD FINANCIAL SERVICES (INDIA)
  PRIVATE LIMITED, HP INC., HEWLETT
  PACKARD ENTERPRISE COMPANY, and
  DAVID GILL,

                                   Defendants.




DECLARATION OF KEVIN C. QUIGLEY IN SUPPORT OF DEFENDANTS’ MOTION
TO REFER ATTORNEY JOFFE’S MISCONDUCT TO THE PRESIDING JUDGE, AND
                      FOR OTHER SANCTIONS

       I, Kevin C. Quigley, hereby declare as follows:

       1.         I am an attorney at the law firm of Choate, Hall & Stewart, LLP. I, along with my

colleagues, represent Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard

Financial Services (India) Private Limited, HP Inc., Hewlett Packard Enterprise Company, and

David Gill (“Defendants”) in the above-captioned litigation. I submit this declaration in support

of Defendants’ Motion to Refer Attorney Joffe’s Misconduct to the Presiding Judge.
         Case 1:16-cv-10386-LTS Document 416 Filed 11/20/20 Page 2 of 4




       2.      Exhibit A is a true and correct copy of a video and audio recording of the November

10, 2020 deposition of James O’Grady. Exhibit A will be submitted to the Court via a secure File

Transfer Protocol link.

       3.      Attached hereto as Exhibit B is a true and correct copy the transcript of the

deposition of James O’Grady, dated November 10, 2020.

       4.      Attached hereto as Exhibit C is a true and correct copy of the transcript of the video

status conference held before the Court on November 12, 2020.

       5.      Attached hereto as Exhibit D is a true and correct copy of the transcript of the video

status conference held before the Court on November 10, 2020.

       6.      Attached hereto as Exhibit E is a true and correct copy of excerpts from the

transcript of the deposition of David Gill, dated November 4, 2020.

       7.      Attached hereto as Exhibit F is a true and correct copy of excerpts from the

transcript of the deposition of Kevan Bartley, dated November 6, 2020.

       8.      Attached hereto as Exhibit G is a true and correct copy of excerpts from the

transcript of the deposition of Tom Harris, dated October 30, 2020.

       9.      Attached hereto as Exhibit H is a true and correct copy of excerpts from the

transcript of the deposition of Stuart Patterson, dated November 12, 2020.

       10.     Attached hereto as Exhibit I is a true and correct copy of a letter from Defendants’

counsel, Michael Bunis, to Plaintiffs’ counsel, Dimitry Joffe, dated February 11, 2020.

       11.     Attached hereto as Exhibit J is a true and correct copy of an email thread between

Mr. Joffe and Defendants’ counsel, dated November 18, 2020.




                                               -2-
         Case 1:16-cv-10386-LTS Document 416 Filed 11/20/20 Page 3 of 4




       12.     Attached hereto as Exhibit K is a true and correct copy of screen-captured images

from Mr. Joffe’s publicly-available LinkedIn profile, as it appeared on November 18, 2020.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Dated: November 20, 2020                    Respectfully submitted,

                                            /s/ Kevin C. Quigley
                                            Kevin C. Quigley (BBO No. 685015)




                                              -3-
         Case 1:16-cv-10386-LTS Document 416 Filed 11/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on November 20, 2020.


                                             /s/ Kevin C. Quigley
                                             Kevin C. Quigley




                                               -4-
